Citation Nr: 1425120	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  12-16 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlment to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified (NOS).

2. Entitlement to an initial compensable evaluation for a chest scar, status post coronary artery bypass graft.

3. Entitlement to an initial compensable evaluation for a donor scar, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1966 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2011 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Houston, Texas.

The Veteran testified before the Board at an October 2013 hearing at the RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran's PTSD is manifested throughout the appeal period by no more than occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation, homicidal ideation, near-continuous panic, impaired short-term memory, neglect of personal hygiene, irritability, nightmares, and restricted affect.

2. Affording the Veteran the benefit of the doubt the evidence of record demonstrates that his chest scar, status post coronary artery bypass graft, is linear, 31 centimeters in length, and painful.

3. Affording the Veteran the benefit of the doubt the evidence of record demonstrates that his donor scar, left lower extremity, is linear, 36 centimeters in length, and painful.  


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2. The criteria for a single evaluation of 10 percent for both a chest scar, status post coronary artery bypass graft, and a donor scar, left lower extremity, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In light of the above, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All other post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran was afforded VA examinations in November 2010, May 2011, and August 2011.  The VA examinations are adequate for the purposes of evaluating the Veteran's disabilities, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide adequate discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

I. PTSD

The Veteran asserts that his PTSD is more severe than contemplated by the assigned evaluations.  Service connection for PTSD was granted by a January 2011 rating decision that assigned an initial 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the currently assigned 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula. 

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.
    
The Veteran was provided a VA examination in November 2010.  The examiner reported the Veteran's appearance, hygiene, and behavior were appropriate.  His orientation, communication, and speech were within normal limits.  His affect and mood were normal.  At this time the Veteran reported no panic attacks, suspiciousness, delusions, hallucinations, or obsessive/compulsive behavior.  Thought processes were appropriate and abstract thinking was normal.  The Veteran did have mild memory impairment such as forgetting names, directions, or recent event.  He was reported to forget recent conversations and his wife was reported to have to often repeat herself.  The examination report indicated the Veteran suffered from nightmares, depression, and problems sleeping.  A history of violent behavior towards his wife was noted.  Suicidal ideation was present including the Veteran having regular thoughts of shooting himself.  Homicidal ideation was absent.  The examiner stated that the Veteran has significant difficulty interacting with his family members and has problems getting along with other people. 

Another VA examination was provided to the Veteran in May 2011.  The Veteran arrived on time for the examination and was appropriately groomed.  Reportedly he was irritable during the evaluation and the Veteran admitted to ongoing problems with irritability and agitation.  His wife described him as "hateful and mean."  The   Veteran's thought was logical and goal directed with no evidence of hallucinations or delusions.  His speech was coherent.  His mood was agitated and his affect was restricted.  The Veteran denied excessive worry, panic attacks, phobias, or obsessive/compulsive symptoms.  He denied current homicidal or suicidal ideation; however, he admitted to thinking about death and dying all the time and alluded to putting a gun in his mouth.  The Veteran also reported nightmares, short-term memory problems, and intrusive thoughts.  

The Veteran and his wife also testified about his PTSD symptoms at a Board hearing in October 2013.  The Veteran stated he thinks about committing suicide everyday but talks himself out of it.  It was indicated by the Veteran that he has had these feelings for at least 10 years.  Furthermore he admitted to homicidal ideation.  The Veteran noted that for approximately five years he has suffered from near-continuous panic and often has to go to his own room when family visits.  The Veteran also stated that he has problems with irritability and memory.  The Veteran's wife's testimony supported the Veteran's depiction of his symptoms.  Additionally, in her testimony she indicated that, for the past ten years, she has not slept in the same room as the Veteran because he screamed during sleep and would kick or hit her.  She also noted that the Veteran's hygiene is very poor, including not bathing for three or four weeks at a time.  

Also of record are the Veteran's GAF scores.  As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter, 8 Vet. App. at 242.  The higher the score, the better the functioning of the individual.  The Veteran's GAF scores range from 50 to 60 throughout the appeal period.  A GAF score ranging between 41 and 50 is indicative of "serious" symptoms or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  While a GAF score between 51 and 60 is indicative of "moderate" symptoms or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Therefore, the Board observed that the Veteran's GAF scores have reflected moderate to serious symptoms that are consistent with an evaluation of 70 percent.  

Following review of the evidence of record, the Board concludes that an initial evaluation of 70 percent, but no more, is warranted for PTSD.  VA treatment records and examination reports indicate that the Veteran's PTSD is characterized by symptoms indicating occupational and social impairment with deficiencies in most areas.  These symptoms include suicidal ideation, homicidal ideation, near-continuous panic, impaired short-term memory, neglect of personal hygiene, irritability, nightmares, and restricted affect.

The Veteran's VA examination noted the Veteran suffers from memory problems, nightmares, and has restricted affect.  Both the VA examinations and the Veteran's testimony pointed out the Veteran's suicidal ideation.  Additionally, the Board testimony indicated symptoms including homicidal ideation, near-continuous panic, and neglect of personal hygiene.   

Nevertheless, a 100 percent evaluation is not warranted as there is no evidence of any gross impairment in thought process, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self, a disorientation to time or place, or a memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board does acknowledge that the Veteran testified to homicidal ideation and his wife testified to his hygiene problems.  Furthermore, the board notes that persistent danger of hurting others and intermittent inability to maintain minimal personal hygiene are symptom listed under the General Rating Formula for Metal Disorders as indicative of a 100 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  However, the Board finds the Veteran's homicidal ideation to be of a passive nature because he indicated that he always talks himself out of such thoughts and evidenced no intent or plan.  Also, while the Veteran appears to neglect his personal hygiene it does not raise to the level of an intermittent inability to maintain minimal personal hygiene.  See October 2013 Board Hearing Transcript.  In light of this, the Veteran's Board finds that a 70 percent rating more nearly approximates the Veteran's disability picture.  

Overall, the evidence discussed above supports a 70 percent rating.  The Veteran's overall disability picture does not warrant a higher rating in excess of 70 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 70 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Scars

The Veteran request a compensable rating for both a chest scar, status post coronary artery bypass graft and a donor scar, left lower extremity.  These scars are the result of a coronary artery bypass grafting performed in relation to service-connected coronary artery disease.  The Veteran's chest scar and donor scar are evaluated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7802, which evaluates scars that are burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  Diagnostic Code 7802 provides that such scars are assigned a 10 percent rating when the area is 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2013).

The Veteran was provided a VA examination of his scars in August 2011.  The VA examiner found the Veteran's chest scar to be linear and 31 cm in length.  The donor scar was found to be linear and 36 cm in length.  The VA examiner also indicated the neither of the Veteran's scars were painful or unstable.  However, the Veteran and his wife both testified that his scars were painful.  October 2013 Board Hearing Transcript.  In light of this testimony the Veteran will be afforded the benefit of the doubt in regards to the painful nature of his scars.  As a result of the Veteran's scars being linear a compensable rating under Diagnostic Code 7802 which deals with nonlinear scars is not warranted.  

Nevertheless, the Board has considered whether the Veteran is entitled to a compensable rating under other Diagnostic Codes.  Diagnostic Code 7800 evaluates disfigurement of the head, face or neck.  As the scars on appeal are located on other areas of the body, Diagnostic Code 7800 is not applicable.  

Under Diagnostic Code 7801 a 10 percent rating is warranted for scars, other than head, face, or neck, that are deep and nonlinear, when the area exceeds 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2013).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Note (2) (2013).  As noted above both the Veteran's scars are linear so an evaluation under Diagnostic Code 7801is not warranted.  
Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  As discussed above the Veteran has been afforded the benefit of the doubt that both of his scars are painful.  As such, a single rating of 10 percent for both scars under Diagnostic Code 7804 is warranted.  However, a higher rating is not warranted as a 20 percent rating requires three or four scars and a 30 percent rating requires five or more scars.   

For other scars, including linear scars, and other effects of scars Diagnostic Code 7805 instructs to evaluate any disabling effects not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2013).  The Board finds the only disabling effect of the Veteran's scars, their painful nature, have already been contemplated by Diagnostic Code 7804, thus a rating under Diagnostic Code 7805 is not warranted.  

Overall, the evidence discussed above supports a single initial 10 percent rating under Diagnostic Code 7804 for both scars.  The Veteran's overall disability picture does not warrant a higher rating in excess of a single 10 percent as the Veteran only has two painful scars, which are linear.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 10 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III. Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD and his chest and donor scars with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's social and occupational impairment is contemplated in the applicable criteria that rate his PTSD and the painful nature of his scars is contemplated in the applicable criteria that rate his scars.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial rating of 70 percent, but no higher, is granted for PTSD, subject to the laws and regulations governing the payment of monetary benefits.

A single initial rating of 10 percent, but no higher, is granted for both a chest scar, status post coronary artery bypass graft, and a donor scar, left lower extremity, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


